DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 23-42, is/are filed on 12/20/21 are currently pending. Claim(s) 23-42 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 23-42 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 23 recite “an extension.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
Claims 33 recite “a filter element extension.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
Claims 39 recite “a filter element extension.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
	The word extension would not reasonably correspond to a port or a conduit within the limits of the scope of this invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-21 of U.S. Patent No. 11207620 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-21 of U.S. Patent No. 11207620 B2 substantially correspond to claims 23-42 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 23-42 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sakata (US 20050072719 A1).

    PNG
    media_image1.png
    561
    558
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    683
    424
    media_image2.png
    Greyscale

Regarding claim 23, Sakata from figures teaches a filter assembly, comprising: a port (18) comprising an inner surface that defines an aperture extending through the port, the port including an upper portion (18b) comprising at least one surface modification (i.e. 18a, note: a surface modification would read on any type of surface (including a flat surface) as it is very broad) that protrudes axially so as to define a top portion (3a(3));  and an extension (30) including a seal member (17) and an end portion (33a), the seal member being attachable to the end portion of the extension, the port and the extension alignable (capable of being aligned) and sealingly connectable with each other, the inner surface of the port forming a seal with the seal member of the extension when the port and the extension are aligned such that the seal member seals within the aperture and the at least one surface modification of the port does not abut the seal member of the extension, thereby creating a sealed connection between the port and the extension [0019-56].
Regarding claim 24, Sakata teaches wherein the seal member (17) of the extension does not seal with the top portion of the port (fig. 3).
Regarding claim 25, Sakata teaches wherein the at least one surface modification comprises at least one of a notch, protrusion, groove, cut, and surface roughness (fig. 5).
Regarding claim 26, Sakata teaches wherein the at least one surface modification comprises a protrusion that extends from one portion of a circumference of the top portion (fig. 5).
Regarding claim 27, Sakata teaches wherein the at least one surface modification comprises two protrusions that are spaced apart from each other about a circumference of the top portion (fig. 5).
Regarding claim 28, Sakata teaches wherein the outer diameter of the extension is smaller than the inner diameter of the aperture of the port such that the extension fits at least partially within the aperture of the port (fig. 5).
Regarding claim 29, Sakata teaches wherein the extension includes an aperture (35b) for fluid flow and, when the port and the extension are sealed together, fluid can flow between the port and the extension without leakage (fig. 5).
Regarding claim 30, Sakata teaches wherein the sealed connection between the port and the extension prevents relative axial movement between the port and the extension.
Regarding claim 31, Sakata teaches wherein the extension is plug such that, when the port and the extension are sealed together, fluid cannot flow between the port and the extension and the fluid does not leak from between the port and the extension [0029-35].
Regarding claim 32, Sakata teaches wherein the port is a drain port and the extension is an outlet port (intended use, nonetheless used as an outlet) [0028-33].
Regarding claim 33, Sakata teaches filter assembly comprising: a housing including a housing drain port (18) comprising an inner surface that defines an aperture extending through the housing drain port, the housing drain port including an upper portion (18b) comprising at least one surface modification (i.e. 18a, note: a surface modification would read on any type of surface (including a flat surface)) that protrudes axially to define a top portion; and a filter element (5) positionable within the housing and including a filter media and a filter element extension, the filter element extension including a seal member (17) and an end portion (33a), the seal member being attachable to the end portion of the filter element extension, the housing drain port and the filter element extension being alignable and sealingly connectable with each other, wherein the inner surface of the housing drain port is sealable to the seal member of the filter element extension when the housing drain port and the filter element extension are aligned such that the seal member seals within the aperture and the at least one surface modification of the housing drain port does not abut the seal member of the filter element extension, thereby creating a sealed connection between the housing drain port and the filter element extension [0019-56].
Regarding claim 34, Sakata teaches wherein the seal member comprises an o-ring seal member (17) that extends around an outer circumference of the end portion of the filter element extension [0033].
Regarding claims 35-38, see the rejection of claims 23-32.
Regarding claim 39, Sakata teaches from figures a filter housing assembly, comprising: a filter housing (4); and a drain port (18) operatively connected to the filter housing, the drain port comprising an inner surface that defines an aperture extending through the drain port, the drain port including an upper portion (18b) comprising at least one surface modification (i.e. 18a, note: a surface modification would read on any type of surface (including a flat surface) as it is very broad) that protrudes axially to define a top portion (3a(3)), the drain port alignable and sealingly connectable with a filter element extension of a filter element, the inner surface of the drain port being sealable to a seal member (17) of the filter element extension within the aperture when the drain port and the filter element extension are aligned such that the at least one surface modification of the drain port does not abut the seal member of the filter element extension, thereby creating a sealed connection between the drain port and the filter element extension [0019-56].
Regarding claims 40-42, see the rejection of claims 23-32.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777